Citation Nr: 1726129	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to January 1972.  He passed away in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Roanoke, Virginia.

The appellant testified at a September 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last adjudicative action taken in this case is the October 2012 statement of the case.  Additional relevant evidence has been submitted since then, and without the appellant waiving her right to have this evidence initially reviewed by the RO the Board is unable to review it the first instance.  38 C.F.R. § 20.1304 (2016) (providing that additional pertinent evidence must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501 (West 2014) (providing that evidence received with or after any substantive appeal received on or after February 2, 2013 is subject to initial review by the Board).

Further, the appeal must be remanded for further development, as discussed below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Duty to Assist

The RO's development of the claim does not satisfy VA's duty to assist the appellant in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2016).  In November 2011, the RO was unable to obtain the Veteran's service treatment or military personnel records based on the information furnished.  The record reveals no further attempts to obtain these records even though the Veteran's DD 214, which shows in country service in the Republic of Vietnam, was associated with claims file in November 2014.  As such, further development is needed to comply with the duty to assist.  See id.

Further, the appellant submitted documents via facsimile in August 2016, but it appears that a few pages may not be of record.  As such, further development is needed to obtain pages from the appellant if they are missing.

VA Medical Opinion

As noted, the Veteran died in August 2010.  His death certificate states that the immediate cause of death was acute myocardial insufficiency due to or as a consequence of hypertension and hyperlipidemia.  

The appellant submitted treatise evidence in August 2016 suggesting that an acute myocardial infarction may be an initial manifestation of ischemic heart disease.  While this evidence is insufficient to decide the claim as it is too general and inconclusive to satisfy the benefit-of-the-doubt standard, a VA medical opinion addressing this new evidence is required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, a VA opinion is also required to address the likelihood that the Veteran's hypertension was related to exposure to an herbicide agent such as that used in Agent Orange while serving in Vietnam.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon.  As noted, the Veteran served in the Republic of Vietnam during the Vietnam War and thus he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a).  Moreover, there is at least an indication that the Veteran's hypertension may have been related to such exposure.  In this regard, the National Academy of Sciences has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116(b).  

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by National Academy of Science were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, National Academy of Science's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may have been related to service to warrant an opinion.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and request that she identify the names and dates of any private medical care providers who treated the Veteran for hypertension and/or acute myocardial insufficiency.  The appellant must provide VA with signed authorizations for any private provider identified.  The appellant is advised that if she wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records, including service treatment records and military personnel records.

If the RO cannot locate such records it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

2.  The RO must contact the appellant and confirm whether all pages she sent via facsimile in August 2016.  If all pages are not of record, appropriate development must be undertaken to obtain any missing pages. 

3.  Thereafter, obtain VA medical opinions from a cardiologist addressing the following questions:

i.  Is it at least as likely as not that the Veteran's acute myocardial insufficiency was related to ischemic heart disease.  The cardiologist must review and address the treatise evidence (Manfroi WC, Peukert C, Berti CB, Noer C, Gutierres Dde A, Silva FT, Acute myocardial infarction: the first manifestation of ischemic heart disease and relation to risk factors, Arquivos Brasileiros de Cardiologia 2002; 78:392-5) in his or her opinion.

ii.  It is at least as likely as not that the Veteran's hypertension was related to exposure to an herbicide agent such as that used in Agent Orange.  

The claims file must be made available to the examiner for review.  The cardiologist must provide a full and complete rationale with supportive reasoning for any conclusion offered.  

4.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

